DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 52, 55, 56, 58, 63, 64 and 70 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinauer, US 4,270,935 (“Reinauer”) on its own or optionally in view of Johnson et al., US 6,090,173 (“Johnson”), Raether et al., US 2012/0011815 (“Raether-’815”) and Schumann et al., US 2012/0324842 (“Schumann”).  
Claims 53, 54, 57, 61, 62 and 66–69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinauer in view of Johnson, Raether-’815, Schumann and Raether, US 5,562,746 (“Raether-’746”).  
Claims 59, 60 and 65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinauer in view of Johnson, Raether-’815, Schumann and Labadie, US 4,319,897 (“Labadie”). 

Claim 52 describes a filtering system.  The system comprises a housing comprising a tube sheet separating the housing into a dirty air chamber and a clean air chamber. The tube sheet comprises an aperture, such that air passing from the dirty air chamber into the clean air chamber passes through the aperture.  
The system further comprises a pulse generator positioned to deliver pulses of air through the clean air chamber and into the aperture.  The pulse generator is configured to deliver the pulses of air along a pulse axis that extends from the pulse generator through the aperture.  The pulse generator comprises a pulse outlet located on the pulse axis.  The pulse outlet is defined by “opposing walls that do no diverge with respect to the pulse axis.”  
The filtering system further comprises a pulse collector defining a passageway that extends through the pulse collector from a filter end opening at a filter end of the pulse collector to a tube sheet opening at a tube sheet end of the pulse collector.  The tube sheet end is attached to the tube sheet such that the tube sheet opening of the pulse collector is aligned with the aperture such that the pulse axis extends through the filter end opening and the tube sheet opening.  Air passing from the dirty air chamber into the clean air chamber through the aperture must pass through the passageway of 
The system further comprises a pulse distance measured along the pulse axis from the pulse outlet to the filter end opening being 30 or more times and 60 or less times the pulse outlet hydraulic diameter.  
Additionally, the filter section comprises a filter section length measured along the pulse axis from the filter end opening to the junction.  The pulse section comprises a pulse section length measured along the pulse axis from the tube sheet end opening to the junction.  The filter section length and the pulse section length are both equal to or less than 1.5 times a hydraulic diameter of the filter end opening of the pulse collector.
The “hydraulic diameter” is determined by measuring the cross-sectional area, multiplying that area by four, and then dividing the resultant by the length of the perimeter.  Spec. p. 37, ll. 30–p. 38, ll. 1.
With respect to the limitation—the pulse outlet is defined by “opposing walls that do no diverge with respect to the pulse axis”—the disclosure provides Fig. 8 as an embodiment describing the structure of the pulse outlet.  Spec. dated Mar. 01, 2019 (“Spec.”) Fig. 8, p. 37, ll. 7–12.  In this embodiment, a circular outlet 254 of tube 252 is defined by walls which are parallel to one another.  Id
With respect to the limitation indicating that the pulse distance is 30 or more times and 60 or less times the pulse outlet hydraulic diameter—the disclosure fails to teach that this particular range is critical to the invention.  Criticality is generally illustrated by showing that the claimed range achieves unexpected results relative to the prior art.  MPEP 2144.05(III)(A).  Here, the specification states that the pulse distances “when selected to fall within the parameters described herein may exhibit improve pulse cleaning performance,” with the lower end of the pulse distance range being 30 or more times the pulse outlet hydraulic diameter.  Spec. p. 3, ll. 1–2, p. 38, ll. 11–13.  However, there is no evidence that this particular range produces anything unexpected compared to distances outside of this range.  Rather, a person of ordinary skill in the art would have expected that adjusting the distance between the outlet of a cleaning nozzle and the filter would improve filter cleaning performance because this distance is routinely adjusted for this purpose.  See e.g., Raether-’815 [0225]; Johnson col. 8, ll. 6–18; Clements, US 2008/0022856 (“Clements”) [0037].
With respect to the limitation requiring that the filter section length and the pulse section length of the pulse collector are both equal to or less than 1.5 times a hydraulic diameter of the filter end opening—the disclosure teaches that the pulse collector may be in the form of a venturi element, used to direct pulses of compressed air to the interior of a filter element to clean the filter.  Spec. p. 42, ll. 12–15.  The disclosure fails to teach that the claimed dimensions are critical to the invention.  Rather, the specification teaches that in one or more embodiments, the filter section length and the pulse section length are both equal to or less than 1.5 times the hydraulic diameter of Id. at p. 7, ll. 24–29, p. 45, ll. 5–10.
Reinauer disclsoes a dust collector 10 (the “filtering system”).  Reinauer Fig. 1, col. 2, ll. 61–63.  The system comprises a housing 10 comprising a tube sheet 12 separating the housing 10 into a dirty air plenum 16 (the “dirty air chamber”) and a clean air plenum 14 (the “clean air chamber”).  Id. at Fig. 1, col. 3, ll. 6–15.  The tube sheet 12 comprises an aperture 23, such that air passing from the dirty air plenum 16 to the clean air plenum 14 passes through the aperture.  Id. at co. 3, ll. 6–57.  
The dust collector 10 further comprises a plurality of nozzles 30 (one of the nozzles corresponding to the “pulse generator”) positioned to deliver pulses of air through the clean air plenum 14 and into the aperture 23.  Reinauer Fig. 1, col. 4, ll. 1–18.  The nozzle 30 is configured to deliver the pulses of air along a pulse axis that extends from the nozzle 30 through the aperture, as the nozzles direct pulses of air along an axis that extends from the nozzles 30 through the apertures 23.  Id.  The nozzle 30 comprises an outlet (the “pulse outlet”) located on the pulse axis.  Id.  The outlet of the nozzle 30 is circular.  Id.  Therefore, the pulse outlet is defined by opposing walls that do not diverge with respect to the pulse axis, in view of the specification.  Spec. Fig. 8, p. 37, ll. 7–12.
The dust collector 10 further comprises a venturi conduit means 22 (the “pulse collector”).  Reinauer Fig. 1, col. 3, ll. 30–35.  The venturi 22 defines a passageway (the interior of venturi 22) that extends through the venturi 22, from an opening at the bottom end of the venturi 22, to an opening at the top end of the venturi 22 (the bottom opening is the “filter end opening” and the bottom end of the venturi 22 is the “filter end”; the top Id.  The top end of the venturi 22 is attached to the tube sheet 12 such that the opening at the top of the venturi 22 is aligned with the aperture 23, such that the pulse axis extends through the opening at the top and bottom of the venturi.  Id.  Air passing from the dirty plenum 16 into the clean air plenum 14 through the aperture 23 passes through the interior of the venturi 22.  Id.  The bottom half of the venturi 22 corresponds to the “filter section” and the top half of the venturi 22 corresponds to the “pulse section.”  Id.  The middle of the venturi 22 corresponds to the “junction.”  
The dust collector 10 further comprises a pulse distance measured along the pulse axis from the outlet of the nozzle 30 to the bottom opening of the venturi 22.  Reinauer Fig. 1.  
Additionally, the bottom half of the venturi 22 has a length (the “filter section length”) measured along the pulse axis from the bottom end opening of venturi 22 to the middle of the venturi 22.  Reinauer Fig. 1.  The top half of the venturi 22 has a length (the “pulse section length”) measured along the pulse axis from the top end of the venturi 22 to the middle of the venturi 22.  Id.

    PNG
    media_image1.png
    816
    874
    media_image1.png
    Greyscale

Reinauer differs from claim 52 because it does not disclose the dimensions of the device.  Therefore, the reference fails to provide enough information to teach that the limitations describing the dimensions of the system.  These limitations include the distance between the opening of the nozzle 30 to the bottom end of the venturi (the claimed “pulse distance”) being 30 or more times the hydraulic diameter of the outlet of the nozzle 30.  These limitations also include the length of the bottom half and the top half of the venturi 22 (the “filter section length” and the “pulse section length”) being equal to or less than 1.5 times a hydraulic diameter of the filter end opening.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05(II)(A).  To reject on the basis of routine optimization, the examiner should articulate a rationale for why it would have been routine optimization to arrive at the claimed invention, and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.  MPEP Id.  A result effective variable is one which achieves a recognized result.  Id.
Additionally, “while a change in the proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.”  MPEP 2144.05(III)(A).
Furthermore, a claimed device is not “patentably distinct” from a prior art device “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently from the prior art device.”  MPEP 2144.04(IV)(B).
Here, it would have been obvious to use routine experimentation to optimize the distance between Reinauer’s nozzle 30 and the bottom of venturi 22, because this variable is result effective as it impacts the effectiveness of the compressed air supplied by the nozzle in cleaning the filter element.  More specifically, Johnson teaches that the distance from a blow pipe to a filter element should be greater than about 20.6 inches, because this improves pulse jet cleaning results.  Johnson col. 8, ll. 6–19.  Additionally, Raether-’815 teaches a system of cleaning a filter using a blow pipe to inject compressed air into a venturi 814 attached to a filter 810.  Raether-’815 Fig. 58, [0225].  The pulse of air supplied by the blow pipe expands at an angle as it is directed toward the filter 810.  Id.  The pulse should expand so that it covers the entire downstream face 824 of the filter 810.  Id.  The pulse should also have a reduced velocity when it reaches Id.  As such, the distance of the venturi 814 relative to the blowpipe, is selected based on the inside diameter of the blow pipe, to ensure that the pulse expands to cover the entire downstream face 824.  Therefore, it would have been obvious to use routine experimentation to determine the optimal distance between the outlet of Reinauer’s nozzle 30 and the outlet of venturi 22 to improve pulse jet cleaning results.  
A person of ordinary skill in the art would have had a reasonable expectation of success in formulating the claimed range of the distance from the outlet of nozzle 30 to the outlet at the bottom of the venturi 22 being 30 or more times the hydraulic diameter of the outlet of the nozzle 30.  In the filter cleaning art, it is conventional for the inside diameter of a blowpipe to be 1 inch.  See Green et al., US 2004/0079231 (“Green”) [0029].  As such, assuming that the diameter of Reinauer’s nozzle 30 is 1 inch, its hydraulic diameter would also be one inch.   Additionally, it is conventional for a compressed air nozzle to be positioned between 8 to 36 inches from the opening of a filter because Clements teaches that this distance is used in its filter cleaning system.  Clements [0037].  Therefore, because compressed air nozzles are conventionally have a one inch hydraulic diameter, and can be spaced 8–36 inches from the filter, a person of ordinary skill in the art would have a reasonable expectation of success in modifying Reinauer’s dust collector 10 so that distance from the outlet of nozzle 30 to the bottom of the venturi 22 is 30 or more times the hydraulic diameter of the nozzle 30.  
Additionally, with respect to the length of Reinauer’s venturi 22, it would have been obvious to use routine experimentation to determine the optimal length of the venturi 22, and there the length of its two halves.  More specifically, Shumann teaches 
Furthermore, the limitations describing the filter section length and the pulse section length being equal to or less than 1.5 times the hydraulic diameter of the filter end opening fail to patentably distinguish over the prior art.  The pulse collector of instant specification can be a venturi used to direct pulses of air into the interior of a filter to clean the filter while Reinauer’s conduit 22 is a venturi that performs this same function.  The specification provides no evidence that a venturi with the claimed dimensions would operate significantly differently than a venturi without these dimensions.  Therefore, these elements would be expected to operate in substantially the same way, absent some teaching that the claimed dimensions alter the function of the pulse collector.  MPEP 2144.04(IV)(A).
Additionally, with respect to the limitations regarding the distance from the pulse outlet to the filter end opening, and the length of the filter section and the pulse section—instant disclosure fails to teach that these ranges are critical, as explained 
Claim 53 requires that for the system of claim 52, the filter section length and the pulse section length are both equal to or less than the hydraulic diameter of the filter end opening of the pulse collector.  The disclosure fails to teach that this dimension is critical to the claimed invention.  Rather, the specification teaches that the filter section length and the pulse section length are both equal to or less than the hydraulic diameter of the filter end opening, without providing the significance of this configuration.  Spec. p. 45, ll. 8–10.  
A claimed device is not “patentably distinct” from a prior art device “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently from the prior art device.”  MPEP 2144.04(IV)(B).
Here, the claimed “pulse collector” and Reinauer’s venturi 22 are devices with two sections that meet at a junction, used to inject compressed air into the interior of a filter element to clean the filter.  The disclosure fails to provide any evidence that a pulse collector with the claimed dimensions will operate any differently than a pulse collector without these dimensions.  Rather, the disclosure is silent as to the effect that the claimed dimensions have on the operation of the device.  Spec. p. 45, ll. 8–10.  Therefore, the difference in dimensions between the claimed pulse collector and the prior art are insufficient for patentability.  MPEP 2144.04(IV)(A).
Additionally, in the art of cleaning filter elements with compressed air, Johnson discloses a venturi 570 comprising an opening at the bottom which is 12.50 inches, and an upper section 574 with a length of 8.55 inches.  Johnson Fig. 9, col. 9, ll. 49–col. 10, ll. 2.  The lower section 572 is significantly shorter than the upper section 574.  Therefore, it would have been obvious for the lower section to have a length less than 8.55 inches.  Therefore, the length of the upper and lower sections 572, 574 is less than the diameter of the opening at the bottom of the venturi.  Johnson’s venturi 570 is provided in a prior art embodiment.  Id.  However, this embodiment is constructed in accordance with Raether-’746.  Id.  Raether-’746 teaches that its venturi is beneficial because it has reduced resistance to flow compared to conventional venturis.  Raether-’576 col. 6, ll. 51–67.  It would therefore have been obvious to use Johnson’s venturi 570 as the venturi 22 in Reinauer in order to provide this benefit. 
Claim 54 requires that for the system of claim 52, the filter section length is less than or equal to the pulse section length.  
Reinauer fails to teach this feature.
However, in the art of using compressed air to clean filter elements, Raether-’746 discloses a venturi 70 with a bottom half 74 that is shorter than the top half 72.  Raether-’746 Fig. 5, col. 5, ll. 48–62.  The venturi 70 is beneficial because it has reduced resistance to flow compared to conventional venturis.  Id. at col. 6, ll. 51–67.  It would have been obvious to use the venturi 70 of Raether-’746 as the venturi 22 in Reinauer in order to provide this benefit.  


Regarding claim 55, Reinauer teaches the limitations of the claim:
“A system according to claim 52, wherein a portion of the passageway defined by the filter section comprises a hydraulic diameter that remains constant when moving along the pulse axis from the junction to the filter end (a cylindrical shaped area could be drawn within passageway formed in the filter section, i.e., lower half, of Reinauer’s venturi conduit 22, Reinauer Fig. 1).”
Regarding claim 56, Reinauer teaches the limitations of the claim:
“A system according to claim 52, wherein a portion of the passageway defined by the pulse section comprises a hydraulic diameter that increases when moving along the pulse axis from the junction to the tube sheet (as the passageway formed by the pulse section, i.e., upper half, of Reinauer’s venturi conduit 22 increases toward the tube sheet 12, Reinauer Fig. 1).”
Claim 57 requires for the system of claim 56, the pulse section comprises opposing walls defining the portion of the passageway in the pulse section.  The opposing walls diverge from the pulse axis at an included angle that is less than or equal to ten degrees.  
The top half of Reinauer’s venturi 22 comprises opposing walls defining the portion of the passageway of the pulse section.  Reinauer Fig. 1. 
The reference fails to teach the angle of divergence of these walls.  However, in the art of using compressed air to clean filter elements, Johnson discloses a venturi 570 with a top half 572 with opposing walls defining a passageway through the venturi 570, that diverge at angles of 6.5 degrees from the distance along the top half 572.  Johnson Fig. 9, col. 9, ll. 49–col. 10, ll. 2.  While Johnson’s venturi 570 describes a prior art Id.  As noted in the rejection of claim 53 above, the venturi in Raether-’576 is beneficial because it has reduced resistance to flow compared to conventional venturis.  Raether-’576 col. 6, ll. 51–67.  It would therefore have been obvious to use Johnson’s venturi 570 as the venturi 22 in Reinauer in order to provide this benefit. 
Claim 58 requires for the device of claim 52, the filter section and the pulse section comprise separate articles attached to each other at the junction.
Reinauer teaches this feature because the two sections are each halves of the venturi conduit 22 that are attached in the middle.  Reinauer Fig. 1.  Additionally, it would have been obvious to manufacture the venturi conduit 22 from two different halves because making a prior art device out of separable pieces is generally not a patentable invention.  MPEP 2144.04(V)(C).
Claim 59 requires of the system of claim 52, the pulse collector comprises a passageway length measured along the pulse axis from the filter end opening to the tube sheet opening that is equal to or greater than the hydraulic diameter of the filter end opening.  
Reinauer teaches this feature, because as seen in Fig. 1, the venturi 22 is longer than it is wide.  Reinauer Fig. 1.
Additionally, in the art of using compressed air to clean filters, Labadie discloses an ejector tube comprising an opening 64 at the bottom portion that is smaller than the length of the ejector tube.  Labadie Fig. 1, col. 4, ll. 16–54.  This ejector tube is a beneficial substitute for conventional venturis because it produces a very low pressure drop across the entire filter assembly air moves from the dirty air chamber 28 to the Id.  It would have been obvious to use Labadie’s ejector tube in place of Reinauer’s venturi 22 to provide this benefit.    
Claim 60 requires that for the system of claim 59, the passageway length is no more than three times the hydraulic diameter of the filter end opening of the pulse collector.
Labadie’s ejector tube has a passageway length of 21 inches while the diameter of the bottom opening 64 is 8 inches.  Labadie col. 4, ll. 16–54. Therefore, the passageway length is no more than three times the hydraulic diameter of the bottom end opening 64 of the ejector tube.  
Claim 61 requires for the system of claim 52, the filter section and the pulse section comprise separate articles attached to each other at the junction.  The filter section length and the pulse section length are both equal to or less than the hydraulic diameter of the filter end opening of the pulse collector.  The disclosure fails to teach that this dimension is critical to the claimed invention.  Rather, the specification teaches that the filter section length and the pulse section length are both equal to or less than the hydraulic diameter of the filter end opening, without providing the significance of this configuration.  Spec. p. 45, ll. 8–10.  
In Reinauer, it would have been obvious to manufacture the top and bottom halves of the venturi 22 as separate articles attached in the middle at the junction, because this would merely represent making separable otherwise integral parts.  MPEP 2144.04(V)(C).
Additionally, a claimed device is not “patentably distinct” from a prior art device “where the only difference between the prior art and the claims [is] a recitation of 
Here, the claimed “pulse collector” and Reinauer’s venturi 22 are both devices, with two sections that meet at a junction, used to inject compressed air into the interior of a filter element to clean the filter.  The disclosure fails to provide any evidence that a pulse collector with the claimed dimensions will operate any differently than a pulse collector without these dimensions.  Rather, the disclosure is silent as to the effect that the claimed dimensions have on the operation of the device.  Spec. p. 45, ll. 8–10.  Therefore, the difference in the dimensions between the claimed invention and the prior art is insufficient for patentability.  
Additionally, in the art of cleaning filter elements with compressed air, Johnson discloses a venturi 570 comprising an opening at the bottom which is 12.50 inches, and an upper section 574 with a length of 8.55 inches.  Johnson Fig. 9, col. 9, ll. 49–col. 10, ll. 2.  The lower section 572 is significantly shorter than the upper section 574.  Therefore, it would have been obvious for the lower section to have a length less than 8.55 inches.  Therefore, the length of the upper and lower sections 572, 574 is less than the diameter of the opening at the bottom of the venturi.  Johnson’s venturi 570 is provided in a prior art embodiment.  Id.  However, this embodiment is constructed in accordance with Raether-’746.  Id
Claim 62 requires for the system of claim 52, the filter section and the pulse section comprise separate articles attached to each other at the junction.  The filter section length is less than or equal to the pulse section length.  
In Reinauer, it would have been obvious to manufacture the top and bottom halves of the venturi 22 as separate articles attached in the middle at the junction, because this would merely represent making separable otherwise integral parts.  MPEP 2144.04(V)(C).
Furthermore, in the art of using compressed air to clean filter elements, Raether-’746 discloses a venturi 70 with a bottom half 74 that is shorter than the top half 72.  Raether-’746 Fig. 5, col. 5, ll. 48–62.  The venturi 70 is beneficial because it has reduced resistance to flow compared to conventional venturis.  Id. at col. 6, ll. 51–67.  It would have been obvious to use the venturi 70 of Raether-’746 as the venturi 22 in Reinauer in order to provide this benefit.  
Claim 63 requires for the system of claim 52, the filter section and the pulse section comprise separate articles attached to each other at the junction.  A portion of the passageway defined by the filter section comprises a hydraulic diameter that remains constant when moving along the pulse axis from the junction to the filter end. 
In Reinauer, it would have been obvious to manufacture the top and bottom halves of the venturi 22 as separate articles attached in the middle at the junction, because this would merely represent making separable otherwise integral parts.  MPEP 2144.04(V)(C).
Additionally, in Reinauer, a cylindrical shaped area could be drawn within passageway formed in the lower half of Reinauer’s venturi conduit 22.  Reinauer Fig. 1.
Claim 64 requires for the system of claim 52, the filter section and the pulse section comprise separate articles attached to each other at the junction.  A portion of the passageway defined by the pulse section comprises a hydraulic diameter that increases when moving along the pulse axis from the junction to the tube sheet opening.
In Reinauer, it would have been obvious to manufacture the top and bottom halves of the venturi 22 as separate articles attached in the middle at the junction, because this would merely represent making separable otherwise integral parts.  MPEP 2144.04(V)(C).
Additionally, the passageway formed by the upper half of Reinauer’s venturi conduit 22 increases toward the tube sheet 12.  Reinauer Fig. 1.
Claim 65 requires for the system of claim 52, the filter section and the pulse section comprise separate articles attached to each other at the junction.  The pulse collector comprises a passageway length measured along the pulse axis from the filter end opening to the tube sheet opening that is equal to or greater than the hydraulic diameter of the filter end opening of the pulse collector.
In Reinauer, it would have been obvious to manufacture the top and bottom halves of the venturi 22 as separate articles attached in the middle at the junction, because this would merely represent making separable otherwise integral parts.  MPEP 2144.04(V)(C).
Additionally, Reinauer teaches that the passageway length is greater than the diameter of the opening at the bottom of the venturi 22, because as seen in Fig. 1, the venturi 22 is longer than it is wide.  Reinauer Fig. 1.
Furthermore, in the art of using compressed air to clean filters, Labadie discloses an ejector tube comprising an opening 64 at the bottom portion that is smaller than the length of the ejector tube.  Labadie Fig. 1, col. 4, ll. 16–54.  This ejector tube is a beneficial substitute for conventional venturis because it produces a very low pressure drop across the entire filter assembly air moves from the dirty air chamber 28 to the upper clean air chamber 30.  Id.  It would have been obvious to use Labadie’s ejector tube in place of Reinauer’s venturi 22 to provide this benefit.    
Claim 66 requires for the system of claim 52, the filter section length and the pulse section length are both equal to or less than the hydraulic diameter of the filter end opening of the pulse collector.  The filter section length is less than or equal to the pulse section length.  
Reinauer does not explicitly teach these features.
However, in the art of cleaning filters with compressed air, Johnson discloses a venturi 570 comprising a bottom opening with a diameter of 12.50 inches, a top section 572 having a length of 8.55 inches.  Johnson col. 9, ll. 49–col. 10, ll. 2.  The top section 572 is illustrated as being significantly longer than the bottom section 574, and therefore it would have been obvious for the bottom section 574 to be less than 8.55 inches.  While Johnson’s venturi 570 describes a prior art embodiment, it can be constructed in accordance with that described in Raether-’576.  Id
Claim 67 requires for the system of claim 52, the filter section length and the pulse section length are both equal to or less than the hydraulic diameter of the filter end opening of the pulse collector.  A portion of the passageway defined by the filter section defines a hydraulic diameter that remains constant when moving along the pulse axis from the junction to the filter end.
In Reinauer, a cylinder can be draw through the passageway in either bottom section.  Reinauer Fig. 1.
Reinauer fails to disclose that the length of the bottom and top halves of the venturi 22 are equal to or less than the hydraulic diameter of the filter opening of the pulse collector.  However, this difference in dimensions between the claimed pulse collector and the prior art are insufficient for patentability, for the reasons stated in the rejection of claim 53 above.
Additionally, in the art of cleaning filters with compressed air, Johnson discloses a venturi 570 comprising a bottom opening with a diameter of 12.50 inches, a top section 572 having a length of 8.55 inches.  Johnson col. 9, ll. 49–col. 10, ll. 2.  The top section 572 is illustrated as being significantly longer than the bottom section 574, and therefore it would have been obvious for the bottom section 574 to be less than 8.55 inches.  While Johnson’s venturi 570 describes a prior art embodiment, it can be constructed in accordance with that described in Raether-’576.  Id
With either the bottom of Reinauer’s venturi 22 or the bottom section 574 of Johnson’s venturi 570, a cylinder can be draw through the passageway in either bottom section, as seen in Reinauer Fig. 1 and Johnson Fig. 9.
Claim 68 requires for the system of claim 52, the filter section length and the pulse section length are both equal to or less than the hydraulic diameter of the filter end opening of the pulse collector.  A portion of the passageway defined by the pulse section comprises a hydraulic diameter that increases when moving along the pulse axis from the junction to the tube sheet opening.
In Reinauer, the passageway in the top of venturi 22 increases when moving along the pulse axis from the junction to the tubesheet, as seen in Fig. 1.
Reinauer fails to disclose that the length of the bottom and top halves of the venturi 22 are equal to or less than the hydraulic diameter of the filter opening of the pulse collector.  However, this difference in dimensions between the claimed pulse collector and the prior art are insufficient for patentability, for the reasons stated in the rejection of claim 53 above.
Additionally in the art of cleaning filters with compressed air, Johnson discloses a venturi 570 comprising a bottom opening with a diameter of 12.50 inches, a top section 572 having a length of 8.55 inches.  Johnson col. 9, ll. 49–col. 10, ll. 2.  The top section 572 is illustrated as being significantly longer than the bottom section 574, and therefore it would have been obvious for the bottom section 574 to be less than 8.55 inches.  While Johnson’s venturi 570 describes a prior art embodiment, it can be constructed in accordance with that described in Raether-’576.  Id.  As noted in the rejection of claim 54 above, the venturi in Raether-’576 is beneficial because it has reduced resistance to 
With either the top of Reinauer’s venturi 22 or the top section 572 of Johnson’s venturi 570, the diameter of the top section increases from the junction to the top, as seen in Reinauer Fig. 1 and Johnson Fig. 9.
Claim 69 requires for the system of claim 52, the filter section length and the pulse section length are both equal to or less than the hydraulic diameter of the filter end opening of the pulse collector.  The pulse collector comprises a passageway length measured along the pulse axis from the filter end opening to the tube sheet opening that is equal to or greater than the hydraulic diameter of the filter end opening of the pulse collector.
It would have been obvious for Reinauer’s passageway length to greater than the diameter of the opening at the bottom of the venturi 22, because as seen in Fig. 1, the venturi 22 is longer than it is wide.  Reinauer Fig. 1.
Reinauer fails to disclose that the length of the bottom and top halves of the venturi 22 are equal to or less than the hydraulic diameter of the filter opening of the pulse collector.  However, this difference in dimensions between the claimed pulse collector and the prior art are insufficient for patentability, for the reasons stated in the rejection of claim 53 above.
Furthermore, in the art of cleaning filters with compressed air, Johnson discloses a venturi 570 comprising a bottom opening with a diameter of 12.50 inches, a top section 572 having a length of 8.55 inches.  Johnson col. 9, ll. 49–col. 10, ll. 2.  The top Id.  As noted in the rejection of claim 54 above, the venturi in Raether-’576 is beneficial because it has reduced resistance to flow compared to conventional venturis.  Raether-’576 col. 6, ll. 51–67.  It would therefore have been obvious to use Johnson’s venturi 570 as the venturi 22 in Reinauer in order to provide this benefit. 
With this modification, the length of the passageway through the venturi 570 would be the length of the top portion 572 (8.55 inches) plus the length of the throat 576 and the bottom portion 574.  Therefore, the length of the passageway is close enough to the diameter of the bottom opening (12.50 inches) to establish a prima facie case of obviousness over the claimed range of the length of the passageway being equal to the hydraulic diameter of the filter end opening.  MPEP 2144.05(I).
Claim 70 requires for the system of claim 52, a portion of the passageway defined by the filter section comprises a hydraulic diameter that remains constant when moving along the pulse axis from the junction to the filter end.  A portion of the passageway defined by the pulse section comprises a hydraulic diameter that increases when moving along the pulse axis from the junction to the tube sheet opening.
In Reinauer, a cylinder can be drawn along the passageway formed by the lower half of the venturi.  Additionally, the diameter of the upper half of the venturi increases from the junction to the tube sheet, as seen in Fig. 1.

Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(b) rejections of claims 59, 60 and 65 in light of the amendments.
35 U.S.C. 103 Rejections
The Applicant argues that the numerical range in the limitation—“a pulse distance measured along the pulse axis from the pulse outlet to the filter end opening is 30 or more times and 60 or less times the pulse outlet hydraulic diameter”—is critical, because this distance improves the pulse cleaning process.  Applicant Rem. entered Nov. 29, 2021 (“Applicant Rem.”) 11, 12.  The Applicant cites the specification at p. 2, ll. 28–p. 3, ll. 2, p. 4, ll. 20–28 and p. 5, ll. 7–9, to support this position.  Id.
The Examiner respectfully disagrees.  To demonstrate criticality of a claimed range, an applicant should compare a sufficient number of tests both inside and out of the claimed range to show that the claimed range produces unexpected results.  See MPEP 716.02(d)(II).  Here, the paragraphs of the specification cited by the Applicant, fail to discuss the claimed range at all, and as such, the cited paragraphs fail to compare the claimed range with values outside the range.  Therefore, the Applicant has failed to meet its burden in demonstrating that the claimed range is critical.
The Applicant also argues that the prior art cited by the Examiner, has failed to demonstrate that the improvements in cleaning performance, due to the pulse distance being 30 more times and less than 60 times the pulse outlet hydraulic diameter, would have been expected—therefore indicating that the claimed distance is not critical.  Applicant Rem. 12, 13.  
Specifically, with respect to Raether et al., US 2012/011815 (“Raether-’815”), the Applicant argues that this reference fails to teach that adjusting the distance between the outlet of a cleaning nozzle and filter would improve cleaning performance, due to the fact that this distance is routine adjusted for this purpose.  Rather, the Applicant argues that this reference fails to discuss either the size of the blow pipe or its distance from the throat of a filter.  Applicant Rem. 13–15.
The Examiner respectfully disagrees.  Raether-’815 teaches that the distance between a blow pipe and the inlet of a filter, is routinely adjusted, so that the pulse covers the entire face of the filter being cleaned.  Raether-’815 [0225].  Therefore, the alleged improvements in the Applicant’s disclosure, due to the pulse distance being a certain length, would have been expected, because the pulse distance is commonly adjusted within the art, to improve cleaning.
Additionally, with respect to Johnson et al., US 6,090,173 (“Johnson”), the Applicant argues that a person of ordinary skill in the art would look to the distance between the blow pipe and the throat portion 76 of the venturi, while the reference discloses that the distance between the blowpipe 97 and the baseline 106 is adjusted to improve cleaning.  Applicant Rem. 16, 17.  The Applicant also argues that in Johnson, the blowpipe 97 is formed only by diverging walls, and therefore the reference provides no discussion regarding the size of the opening of the blowpipe 97.
The Examiner respectfully disagrees.  Johnson provides evidence that the distance between a blowpipe and the inlet of a filter, is routine adjusted to improve cleaning performance, because the reference states that the distance between the blowpipe and base line 106 of the filter, should be spaced at a distance greater than 
Furthermore, with respect to Clements, US 2008/0022856 (“Clements”), Clements fails to demonstrate that adjusting the distance between the pulse outlet and the filter end opening would have produced the expected result of improving cleaning performance, because the reference fails to each a pulse collector attached to the tubesheet 24.  Applicant Rem. 20.  Additionally, the reference teaches that the distance between the blow pipe and tube sheet is based on the diameter of the opening in the tube sheet and not the size of the blowpipe.  
The Examiner respectfully disagrees.  In Clements, the nozzles 140 are positioned a predetermined distance from the filter opening in the tube sheet 24, to ensure that the filter cleaning system will adequately clean the filters.  Clements [0037].  Therefore, adjusting the distance between the pulse outlet and the filter end opening would have been expected to improve cleaning performance.  
The Applicant also argues that claim 52 is patentable over the primary reference, Reinauer, US 4,270,935 (“Reinauer”), because the reference fails to teach that its nozzles 30 are circular.  Applicant Rem. 23.  
The Examiner respectfully disagrees.  First, claim 52 does not require that its pulse generator is circular.  Additionally, a person of ordinary skill in the art would 
The Applicant further argues that it would not have been obvious to use routine experimentation to determine the optimal distance between each nozzle 30 to the inlet of the respective filter, in light of Johnson and Raether-’815.  
Johnson teaches that the distance between a blow pipe 97 and the baseline of a venturi element within a filter, should be greater than 20.6 inches to improve pulse cleaning performance.  Johnson col. 8, ll. 6–18.  The Applicant argues that this distance depends on the particular venturi design disclosed in Johnson.  Applicant Rem. 24.  The Applicant also argues that, in view of Johnson, a person of ordinary skill in the art would look to the distance between the blow pipe 97 and the throat portion of the venturi 70, not between the blowpipe and the centerline 106.  Id.
Raether-’815 teaches that the distance between the throat 870, which is the conduit that supplies compressed air to the filter, should be spaced from the blowpipe based on the inside diameter and position of the blowpipe used to clean the filter.  Raether-’815 [0225].  The Applicant argues Raether-’815 fails to disclose either the size of the blow pipe, nor its distance from the throat 870.  The Applicant notes that Raether-’815 teaches that the distance is provided so that the pulse should expand to cover the entire face of the filter.  But, the Applicant asserts that a person of ordinary skill in the art would not perform any routine experimentation regarding the distance between the blow pipe and the filter as asserted.  Applicant Rem. 30.  The Applicant also argues that Id.  Rather, the diameter of the throat should be at a minimum dimension to prevent airflow velocities from exceeding a particular velocity.  Id. 
The Examiner respectfully disagrees.  Johnson teaches that the distance between the blowpipe and a filter element is a result effective variable, because it affects the cleaning performance of the system.  Johnson col. 8, ll. 6–18.  Johnson teaches that this distance should be greater than around 20.6 inches.  Id.  
Reinauer teaches a filter cleaning system comprising a compressed air nozzle 30, and a venturi 22 within a filter 18.  Reinauer Fig. 1, col. 4, ll. 1–18.  Therefore, a person of ordinary skill in the art would be motivated to use routine experimentation to adjust the distance between the nozzle 30 and the inlet of the venturi 22, to obtain the desired filter cleaning results.  A person of ordinary skill in the art would also have a reasonable expectation of success in obtaining the claimed range, because the distance in Johnson of greater than around 20.6 inches would likely be 30 or more times the pulse outlet hydraulic diameter, depending on size of the blow pipe 97.
Additionally, Raether-’815 teaches that the distance between a filter and a blowpipe is a result effective variable, due to the fact that the distance between the throat 870 and blowpipe is selected based on the inside diameter of the blowpipe.  Raether-’815 [0225].  This distance affects the cleaning effectiveness of the system, because the distance impacts the ability of the pulse of cover the entire face of the filter.  
The Applicant further argues that a person of ordinary skill in the art would not have a reasonable expectation of success in formulating the claimed distance, in view Id. at 32.  
The Examiner respectfully disagrees.  A person of ordinary skill in the art would understand that the size of the nozzle 30 in Reiauer can be about 1 inch, because Green teaches that the blowpipe of a compressed air cleaning system has a diameter of around 1 inch.  At the very least, the blowpipe 32 in Reinauer can have a diameter of 1 inch, and the diameter of the nozzle 30 could be slightly smaller than the diameter of the blowpipe.  In which case, the prior art would be even more likely to teach the distance from the pulse outlet to the filter opening being 30 or more times the outlet hydraulic diameter, because this distance will increase with a decreasing size of the nozzle 30.
The Applicant also argues that it is not conventional for the distance from a compressed air nozzle to a filter to be between 8 and 36 inches, in view of Clements.  Applicant Rem. 32.  Rather, the Applicant asserts that Clements fails to teach a pulse collector attached to the tube sheet.  Id. at 34.  Rather, Clements teaches that the filters are directly attached to the tube sheet.  Id.
The Examiner respectfully disagrees.  Reinauer’s venturi 22 corresponds to the “pulse collector.”  Reinauer Fig. 1, col. 3, lls. 30–35.  The top of the venturi 22 is roughly flush with the opening in the tubesheet 12, as seen in Fig. 1.  The nozzles 30 inject compressed gas into the opening of the tubesheet 12, and into the venturi 22.  

    PNG
    media_image2.png
    1036
    1134
    media_image2.png
    Greyscale

Clements teaches that a compressed air gas nozzle is typically spaced 8 to 36 inches from the opening of a filter.  Clements [0037].  When this distance is applied to Reinauer, the nozzle 30 would be about 8 to 36 inches from the venturi 22, because the venturi 22 is roughly flush with the opening in the tube sheet.
The Applicant argues that Green teaches away from the claimed invention. Applicant Rem. 35.  The Examiner respectfully disagrees.  Green is relied up to teach 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner




/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776